By the Court.
The state of facts in this case is that the defendant ¡was brought before the justice upon a warrant, *281and an adjournment took place. The defendant attended on the adjourned day; the plaintiff did not. The justice dismissed the action, and afterwards reinstated it. Without giving any opinion as to the right of the justice to reinstate the action, yet clearly he ought not to have done so until it had been shewn that notice of the application had been given to the defendant. The affidavit- taken before another justice was mere blank paper. It was voluntary, and perjury could not be assigned upon it.
The verbal notice mentioned by the defendant’s counsel, was not legal notice.
Judgment reversed.